DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koninkljke Philips (WO 2014/173852 A1).
Claim 1, Philips discloses a lighting apparatus (Figs. 8-9), comprising: 
a LED module (840, Fig. 8); 
a light source plate (830) for holding the LED module; 
a heat sink (804 and 802, page 17, lines 8-17) with a bottom plate (804) and a lateral wall (802), wherein the light source plate is placed on the bottom plate; 
an antenna (slot 810 and see page 17, lines 13-33…The slot acts as antenna….) disposed on the lateral wall; 
a driver for generating a driving current to the LED module, wherein the driver has a wireless circuit (communication circuit 130, Fig. 2 but not shown in Fig. 8; see page 16, lines 13-25), wherein the wireless circuit is electrically connected to the antenna for transmitting a wireless signal; and 
a light housing (see Fig. 8a, an outer shell connect with a screw base) for holding the heat sink so that the LED module emits light toward a light opening of the light housing.
Claim 12, Philips discloses the lighting apparatus of claim 1, wherein the light housing has a trumpet structure with a top trumpet part (top half of the outer shell) and a bottom trumpet part (bottom half of the outer shell), the top trumpet part has a larger diameter than the bottom trumpet part (see Fig. 8), the lateral wall of the heat sink engages the top trumpet part (see Fig. 8, the top half of the outer shell is engaged with the heat sink 802).
Claim 16, Philips discloses the lighting apparatus of claim 12, wherein the top trumpet part is an electric insulator (the outer shell is an electric insulator is an inherent since the outer shell is to protect a user from electrical shock).
Claim 20, Philips discloses the lighting apparatus of claim 1, wherein there is a gap distance (slot 810, Fig. 8a) between an edge of the light source plate and the lateral wall of the heat sink.
Claim(s) 1, 8, 11, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2016/0329624).
Claim 1, Chen discloses a lighting apparatus (Figs. 2-5), comprising: a LED module (14, Fig. 2); a light source plate (12, Fig. 2) for holding the LED module; a heat sink (heat sink body 24, see P[0020]) with a bottom plate (a top of the body 24) and a lateral wall (a periphery of the body 24), wherein the light source plate is placed on the bottom plate (see Fig. 3); an antenna (antenna 30) disposed on the lateral wall (see Fig. 3, the antenna 30 is disposed on the periphery of the body 24); a driver for generating a driving current to the LED module, wherein the driver has a wireless circuit (38a and 38b, Fig. 49 and see P[0027].. the LED driving and power supply unit and other parts of the LED lighting device…), wherein the wireless circuit is electrically connected to the antenna for transmitting a wireless signal; and a light housing (22, Fig. 2) for holding the heat sink so that the LED module emits light toward a light opening of the light housing.
Claim 8, Chen discloses the lighting apparatus of claim 1, wherein the antenna has multiple antenna units (P[0023]… two antennas are symmetrically set at two ends of the PCB) placed on multiple positions of the lateral wall, wherein the driver selects one of the multiple antennas with a best signal quality (inherent limitation because a best signal quality is always received and selected by a control module).
Claim 11, Chen discloses the lighting apparatus of claim 1, wherein a wireless circuit (38a and 38b, Fig. 4) is integrated with the antenna (antenna 30) to be placed on the lateral wall.
Claim 18, Chen discloses the lighting apparatus of claim 1, wherein a manual switch (80, 82, Figs. 2 and 5 and see P[0024]-[0025]) is mounted on the lateral wall of the heat sink, wherein the manual switch is connected to the driver and an operation portion of the manual switch is exposed outside the lighting apparatus to be operated by the user to adjust an output of the LED module (see P[0030]).
Claim 19, Chen discloses the lighting apparatus of claim 18, wherein the antenna is integrated with the manual switch as an unit to be placed on the lateral wall (see 80 and 82, Figs. 2 and 5, the switch 80 and 82 is integrated on the antenna 30).
Allowable Subject Matter
Claims 2-7, 9-10, 13-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Philips Lighting Holding B.V. (WO 2018/158096 A1) discloses a lighting apparatus a lighting apparatus, comprising: a LED module; a light source plate for holding the LED module; a heat sink with a bottom plate and a lateral wall, wherein the light source plate is placed on the bottom plate; an antenna disposed on the lateral wall; a driver for generating a driving current to the LED module, wherein the driver has a wireless circuit, wherein the wireless circuit is electrically connected to the antenna for transmitting a wireless signal; and a light housing for holding the heat sink so that the LED module emits light toward a light opening of the light housing.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        5/6/22